 

Exhibit 10.7

 

Execution Version

 

first AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated effective as of April 8, 2015, by and among
BREITBURN OPERATING LP, a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS LP, as Parent Guarantor (the “Parent”), BreitBurn GP,
LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General Partner”), the
Subsidiaries of the Parent and/or the Company, as guarantors (the “Subsidiary
Guarantors”, and together with the Parent, the Parent GP, and the General
Partner, the “Guarantors”), EACH LENDER SIGNATORY HERETO, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”).
Capitalized terms used in this Amendment, and not otherwise defined in this
Amendment, have the meanings assigned thereto in the Credit Agreement defined
below. The Credit Agreement, as amended by this Amendment, and as may be further
amended, restated or modified from time to time, is hereinafter called the
“Agreement”.

 

WITNESSETH:

 

WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Third Amended and Restated Credit Agreement dated as of November 19,
2014 (the “Credit Agreement”), whereby upon the terms and conditions therein
stated the Lenders have agreed to make certain loans to the Company upon the
terms and conditions set forth therein;

 

WHEREAS, the Company has requested that the Majority Lenders amend the Credit
Agreement as set forth below;

 

WHEREAS, subject to the terms hereof, the Majority Lenders are willing to agree
to the amendments to the Credit Agreement as set forth herein; and

 

WHEREAS, the Required Lenders have redetermined the Borrowing Base as set forth
herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.          Amendments to Credit Agreement. Effective as of the
Amendment Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)          New Definitions. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in proper alphabetical order:

 

“Excess Fee Percentage” means, as of any date on which a Second Lien Reciprocal
Fee payment is made, the excess, if any, of (x) the aggregate Fee Percentages in
respect of such payment and any other Second Lien Reciprocal Fee payments made
during the one-year period ending on such date less (y) the Excess Fee
Percentages applicable to any Reciprocal Fee Payments previously paid hereunder
in respect of such other Second Lien Reciprocal Fee payments, less (z) 2.00%.

 

“Fee Percentage” means (i) in the context of a Second Lien Reciprocal Fee
payment, a percentage determined by dividing (x) the amount of such payment by
(y) the outstanding principal amount of the Permitted Second Lien Debt as of the
date of such payment and multiplying the result by 100% and (ii) in the context
of an aggregation of Second Lien Reciprocal Fee payments, the aggregate of the
Fee Percentages for each such payment.

 

  First Amendment

 

 

“First Amendment Effective Date” means the “Amendment Effective Date” as such
term is defined in that certain First Amendment to Third Amended and Restated
Credit Agreement dated as of April 8, 2015, by and among the Company, the other
Loan Parties party thereto, BreitBurn GP, LLC, the Administrative Agent, and the
Lenders party thereto.

 

“Intercreditor Agreement” means (a) the Intercreditor Agreement among the
Company, Parent, Breitburn Finance Corporation, the Subsidiaries of the Parent
named therein, the Administrative Agent and the Second Lien Trustee, in form and
substance substantially the same as the posting draft dated March 26, 2015 and
posted to the Lenders on SyndTrak on March 26, 2015 with such changes and
modifications as may reasonably be deemed satisfactory by the Administrative
Agent, and (b) if the Permitted Second Lien Debt is refinanced or replaced, or
if any Additional Second Lien Obligations (as that term is defined in the
Intercreditor Agreement) shall arise, in each case in accordance with this
Agreement and the Intercreditor Agreement, any successor or additional
intercreditor agreement entered into in connection therewith which contains
substantially the same terms and conditions, in each case as the Intercreditor
Agreement may from time to time be amended, modified, supplemented or restated
from time to time in a manner reasonably acceptable to the Majority Lenders in
their sole discretion.

 

“October 1, 2015 Borrowing Base Floor” means an amount equal to (a)
$1,800,000,000 minus (b) the amount by which the Borrowing Base has been reduced
pursuant to Section 8.02(e)(ii)(z) as a result of Dispositions since the First
Amendment Effective Date minus (c) the amount by which the Borrowing Base has
been reduced pursuant to Section 8.10(d)(ii)(z) as a result of modifications or
terminations of Derivative Contracts since the First Amendment Effective Date
minus (d) the amount by which the Borrowing Base has been reduced pursuant to
the second proviso of Section 8.05(e) since the First Amendment Effective Date.

 

“Permitted Second Lien Debt” means (i) Indebtedness under the Second Lien
Indenture, including those certain Senior Secured 9.25% Notes due 2020 issued by
the Company, the Parent and Breitburn Finance Corporation, and guarantees of
such Indebtedness by the Guarantors, that is at all times subject to the
Intercreditor Agreement, issued or incurred by the Company, the Parent and/or
Breitburn Finance Corporation from time to time, and (ii) any refinancing or
replacement of such Indebtedness (whether issued under a loan, credit or note
purchase agreement or indenture or other debt instrument and including
guarantees thereof by the Guarantors and the Company and other Indebtedness
thereunder), to the extent permitted under the Intercreditor Agreement, that
complies with all of the following requirements:

 

(a)          such Indebtedness does not have a maturity date that is on or
earlier than the date 180 days after the Termination Date in effect on each date
on which such Indebtedness is issued or incurred;

 

(b)          no scheduled payment of principal, scheduled mandatory redemption
or scheduled sinking fund payment of such Indebtedness is due on or before the
date that is 180 days after the Termination Date in effect on each date on which
such Indebtedness is issued or incurred (in this definition defined as a “Date
of Issuance”);

 

(c)          the initial Date of Issuance of such Indebtedness shall occur on
the First Amendment Effective Date, and such Indebtedness shall have an
aggregate principal amount not to exceed the Second Lien Cap;

 

 -2-First Amendment

 

 

(d)          the affirmative or negative covenants (including financial
covenants) are not materially more restrictive than those set forth in this
Agreement; provided, however, that the inclusion of any covenant that is
customary with respect to such type of Permitted Second Lien Debt or that is
included in the Permitted Second Lien Debt Documents as in effect on the First
Amendment Effective Date (as amended from time to time in accordance with the
Intercreditor Agreement and this Agreement) and, in each case, not found in this
Agreement shall not be deemed to be more restrictive for purposes of this clause
(d);

 

(e)          shall not contain any restriction on the ability of the Company or
any of its Restricted Subsidiaries to amend, modify, restate or otherwise
supplement this Agreement or the other Loan Documents other than as set forth in
the Intercreditor Agreement and other than those restrictions that are not
materially more restrictive than the restrictions set forth in the Permitted
Second Lien Debt Documents as in effect on the First Amendment Effective Date;

 

(f)          except for equal and ratable clauses, shall not contain any
restrictions on the ability of any Subsidiary of the Company or Parent to
guarantee the Obligations (as such Obligations may be amended, supplemented,
modified, or amended and restated in each case in accordance with the
Intercreditor Agreement) or any restrictions on the ability of any Subsidiary,
the Parent or the Company to pledge assets as collateral security for the
Obligations (as such Obligations may be amended, supplemented, modified, or
amended and restated in each case in accordance with the Intercreditor
Agreement);

 

(g)          on each Date of Issuance and immediately after giving effect to the
incurrence of such Indebtedness and any concurrent repayment of Indebtedness,
Parent is in compliance on a pro forma basis with Sections 8.14 and 8.16 of this
Agreement;

 

(h)          no Default or Event of Default exists on the Date of Issuance or
will occur immediately after, and as a result of, the issuance of such
Indebtedness;

 

(i)          any Liens securing such Indebtedness are second in priority to the
Liens securing the Obligations as provided in the Intercreditor Agreement; and

 

(j)          such Indebtedness is not guaranteed by any Person which is not a
Guarantor of all of the Obligations (excluding any Excluded Swap Obligations
with respect to such Guarantor).

 

“Permitted Second Lien Debt Documents” means, collectively, the Second Lien
Indenture, all guarantees of the Permitted Second Lien Debt, and all other
agreements, documents or instruments executed and delivered by the Company or
any Guarantor in connection with, or pursuant to, the incurrence of Permitted
Second Lien Debt, as all of such documents are from time to time amended,
supplemented or restated in compliance with this Agreement.

 

“Reciprocal Fee Payment” means, in respect of any Second Lien Reciprocal Fee, a
fee payable to the Administrative Agent (for the account of the Lenders) under
Section 2.07(c) on the same date as such Second Lien Reciprocal Fee in an amount
(if greater than zero) equal to the product obtained by multiplying (i) the
Excess Fee Percentage as of such date by (ii) the total Commitments on such
date.

 

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value of such Indebtedness. “Redeem” has the correlative meaning thereto.

 

“Second Lien Amendment” has the meaning assigned to such term in Section 8.19.

 

 -3-First Amendment

 

 

“Second Lien Cap” means, on any determination date, Permitted Second Lien Debt
in an amount not exceeding the sum of (i) an original principal amount of
$650,000,000 plus (ii) accrued and unpaid interest and prepayment premium on
such principal amount, if and to the extent capitalized and outstanding under
the terms of the Permitted Second Lien Documents.

 

“Second Lien Indenture” means the Indenture among the Second Lien Trustee, the
Company, the Parent, Breitburn Finance Corporation, and certain subsidiaries
(including the Company) of the Parent as guarantors, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the
Intercreditor Agreement (and any successor indenture, note purchase, credit or
loan agreement or other debt instrument in connection with any refinancing
thereof permitted hereunder and under the Intercreditor Agreement).

 

“Second Lien Reciprocal Fee” means a fee payment made pursuant to (i) Section
8.09(e)(iii) or (ii) a Second Lien Amendment made in accordance with Section
8.19(i)(F).

 

“Second Lien Trustee” means U.S. Bank National Association, or such other entity
serving in the capacity as the “collateral trustee” under the Second Lien
Indenture to the extent permitted under the Second Lien Indenture and the
Intercreditor Agreement.

 

“Series B Preferred Units” means the Series B Perpetual Convertible Preferred
Units of the Parent.

 

(b)          Amendments to Definitions. The following definitions in Section
1.01 of the Credit Agreement are hereby amended as follows:

 

(i)          The definition of “Loan Documents” is hereby amended and restated
in its entirety as follows:

 

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, each LC Application and Letter of Credit, the Fee Letter, the
Intercreditor Agreement and each other document executed by a Loan Party in
connection herewith that by its terms states that it is a Loan Document.

 

(ii)         The definition of “Material Adverse Effect” is hereby amended and
restated in its entirety to read as follows:

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties taken as a whole, or as to the Company, including any
material adverse change in reserve estimates of the Oil and Gas Properties of
the Loan Parties taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its material obligations under the Loan Documents; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party (or, in the case of the Intercreditor
Agreement, against any party thereto other than the Administrative Agent) of any
material Loan Document.

  

 -4-First Amendment

 

  

(iii)        The definition of “Pricing Grid” is hereby amended and restated in
its entirety to read as follows:

 

“Pricing Grid” means the annualized variable rates (stated in terms of basis
points (“bps”)) set forth below for the Applicable Margin, Commitment Fee and
Letter of Credit Fee, based upon the ratio of Effective Amount to the Borrowing
Base Amount, as follows:

 

   Applicable Margin          Effective Amount/
Borrowing Base  LIBOR and
LIBOR
Market Index
Rate
(bps)   Base
Rate
(bps)   Commitment
Fee
(bps)   Letter of Credit
Fee
(bps)  ³90%   275.00    175.00    50.00    275.00  <90% ³ 75%   250.00  
 150.00    50.00    250.00  <75% ³ 50%   225.00    125.00    50.00    225.00 
<50% ³ 25%   200.00    100.00    37.50    200.00  <25%   175.00    75.00  
 37.50    175.00 

 

The Pricing Grid for any date shall be determined by reference to the ratio of
the Effective Amount and Borrowing Base and any change (a) shall become
effective upon the delivery to the Administrative Agent of a Pricing Grid
Certificate of a Responsible Officer of the Company (which certificate shall be
delivered simultaneously with (i) the delivery of each Notice of Borrowing, any
notice required under Section 2.04, Notice of Conversion/Continuation or a
request for issuance of a Letter of Credit and (ii) any change in the amount of
the Borrowing Base), and (b) shall apply (i) in the case of the Base Rate Loans
and LIBOR Market Index Rate Loans, to Base Rate Loans and LIBOR Market Index
Rate Loans outstanding on such delivery date or made on and after such delivery
date and (ii) in the case of the LIBOR Loans, to LIBOR Loans made, continued or
converted on and after such delivery date. Notwithstanding the foregoing, at any
time during which the Company has failed to deliver the Pricing Grid Certificate
when due, the ratio of Effective Amount to the Borrowing Base shall be deemed,
solely for the purposes of this definition, to be greater than 90% until such
time as the Company shall deliver such certificate.

 

(c)          Sections 2.05(a) and 2.05(b) of the Credit Agreement are hereby
amended and restated in their entirety as follows:

 

“(a)          Scheduled Borrowing Base Determinations. At all times prior to the
Termination Date the Effective Amount shall not exceed the Borrowing Base then
in effect. From and after the First Amendment Effective Date (which is deemed to
be the Scheduled Borrowing Base Determination Date for April 1, 2015), the
Borrowing Base hereunder shall be $1,800,000,000.00, until redetermined pursuant
to the terms of this Section 2.05 or adjusted pursuant to Section 8.02(e)(ii)(z)
or Section 8.10(d)(ii)(z). Upon notice to the Company, the Borrowing Base shall
be redetermined for each succeeding Borrowing Base Period on each Scheduled
Borrowing Base Determination Date, and each such redetermination shall be
effective as of the date set forth in such notice of redetermination; provided,
that the April 1, 2015 Scheduled Borrowing Base Determination Date shall be
deemed to have occurred on the First Amendment Effective Date. The Borrowing
Base shall be determined based upon the loan collateral value assigned to the
Oil and Gas Properties owned by the Company and its Subsidiaries and such other
credit factors (including the assets, liabilities, cash flow, business,
properties, prospects, management and ownership of the Loan Parties) that the
Lenders deem significant. The Lenders’ determination of the Borrowing Base shall
be in their sole discretion. Subject to the last sentence of this Section
2.05(a), upon each redetermination of the Borrowing Base, the Administrative
Agent shall recommend to the Lenders a new Borrowing Base and the Lenders in
accordance with their customary policies and procedures for extending credit to
Oil and Gas reserve-based customers shall (by unanimous agreement in the case of
Borrowing Base increases and by agreement of the Required Lenders in the case of
Borrowing Base decreases or affirmations) establish the redetermined Borrowing
Base. If the Company does not furnish the Reserve Reports or all such other
information and data by the date required, the Lenders may nonetheless determine
a new Borrowing Base. Subject to the last sentence of this Section 2.05(a), it
is expressly understood that the Lenders shall have no obligation to determine
the Borrowing Base at any particular amount, either in relation to the Aggregate
Maximum Credit Amount or the Elected Commitment Amount. Notwithstanding anything
in this Section 2.05(a) to the contrary, in no event shall the Scheduled
Borrowing Base Redetermination for October 1, 2015 cause the Borrowing Base to
be redetermined to an amount less than the October 1, 2015 Borrowing Base Floor
unless (i) the Company consents to such lower redetermination or (ii) on the
date of the Scheduled Borrowing Base Redetermination for October 1, 2015, the
aggregate amount of cash and Cash Equivalents of the Loan Parties plus the
amount of the Available Borrowing Base is less than 10% of the October 1, 2015
Borrowing Base Floor.

 

 -5-First Amendment

 

 

(b)          Special Borrowing Base Determinations. Subject to the last sentence
of this Section 2.05(b), in addition to Scheduled Borrowing Base Determinations
pursuant to Section 2.05(a), the Company and the Required Lenders may each
request one (1) additional redetermination of the Borrowing Base during each
Borrowing Base Period (“Special Borrowing Base Determination”). In the event the
Company requests a Special Borrowing Base Determination pursuant to this Section
2.05(b), the Company shall deliver written notice of such request to the Lenders
which shall include: (i) Reserve Report(s) prepared as of a date not more than
thirty (30) calendar days prior to the date of such request, for the benefit of
the Lenders, and (ii) such other information as the Lenders shall request
prepared as of a date not more than thirty (30) calendar days prior to the date
of such request. Likewise, in the event the Required Lenders exercise their
option for a Special Borrowing Base Determination, the Administrative Agent
shall give the Company notice of the redetermined Borrowing Base.
Notwithstanding anything in this Section 2.05(b) to the contrary, (i) the
Required Lenders shall not be permitted to request a Special Borrowing Base
Determination during the Borrowing Base Period between the April 1, 2015 and
October 1, 2015 Scheduled Borrowing Base Determination Dates and (ii) the
Required Lenders shall not be permitted to request a Special Borrowing Base
Determination during the Borrowing Base Period between the October 1, 2015 and
April 1, 2016 Scheduled Borrowing Base Determination Dates, unless, at any time
between the October 1, 2015 and April 1, 2016 Scheduled Borrowing Base
Determination Dates, the aggregate amount of cash and Cash Equivalents of the
Loan Parties plus the amount of the Available Borrowing Base is less than 10% of
the Borrowing Base then in effect.”

 

(d)          Section 2.07 of the Credit Agreement is hereby amended by the
addition of a new subsection (c) thereto to read as follows:

 

“(c)          Reciprocal Fee. The Company shall pay to the Administrative Agent,
from time to time on each date that a Second Lien Reciprocal Fee payment is
made, any Reciprocal Fee Payment required in connection therewith, for the
account of the Lenders in accordance with their respective Commitments
hereunder.

 

 -6-First Amendment

 

 

(e)          Section 4.02 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(a)          The Loan Parties agree to deliver to further secure the
Obligations whenever reasonably requested by the Administrative Agent in its
sole and absolute discretion, deeds of trust, mortgages, chattel mortgages,
security agreements, financing statements and other Security Documents in form
and substance reasonably satisfactory to the Administrative Agent for the
purpose of granting, confirming, and perfecting first and prior liens or
security interests on substantially all assets of Parent, the Company and their
present and future Subsidiaries, including Oil and Gas Properties representing
not less than 80% of the total net present value (determined by a discount
factor of 10%) of the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.

 

(b)          The Loan Parties agree that contemporaneously with the grant of any
second Lien on any Loan Party’s Property that is not already then Collateral to
secure the Permitted Second Lien Debt, the applicable Loan Party shall grant to
the Administrative Agent to further secure the Obligations a first Lien on such
Property pursuant to documentation substantially the same as the documentation
used to grant such second Lien.

 

(c)          The Loan Parties also agree to deliver whenever reasonably
requested by the Administrative Agent, title opinions from legal counsel
reasonably acceptable to the Administrative Agent or such other evidence of
title reasonably satisfactory to the Administrative Agent with respect to the
Mortgaged Properties designated by the Administrative Agent, based upon abstract
or record examinations to dates reasonably acceptable to the Administrative
Agent and (a) stating that the Loan Party, as applicable, has good and
defensible title to such properties and interests, free and clear of all Liens
except Permitted Liens, (b) confirming that such Oil and Gas Properties are
subject to Security Documents securing the Obligations that constitute and
create legal, valid and duly perfected deed of trust or mortgage liens in such
Oil and Gas Properties and assignments of and security interests in the Oil and
Gas attributable to such Oil and Gas Properties and the proceeds thereof, in
each case subject only to Permitted Liens, and (c) covering such other matters
as the Administrative Agent may reasonably request.”

 

(f)          Section 7.02(e) of the Credit Agreement is hereby amended by adding
the following sentence immediately following the second sentence thereof: “In
addition, the Company shall furnish to the Administrative Agent any other
Reserve Report delivered to the Second Lien Trustee pursuant to the Second Lien
Indenture.”

 

(g)          Section 7.03 of the Credit Agreement is hereby amended by: (i)
deleting the “or” at the end of clause (c) thereof; (ii) deleting the period at
the end of clause (d) and replacing it with “; or”; and (iii) adding a new
clause (e), to read as follows: “(e) copies of any statement, report or notice
furnished to or by the holders of Permitted Second Lien Debt under the Permitted
Second Lien Debt Documents not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 7.03.”

 

(h)          Section 8.01 of the Credit Agreement is hereby amended by: (i)
deleting the “and” at the end of clause (p) thereof; (ii) deleting the period at
the end of clause (q) and replacing it with “; and”; and (iii) adding a new
clause (r), to read as follows: “(r) Liens securing the Permitted Second Lien
Debt; provided that such Liens are second in priority to the Liens securing the
Obligations in accordance with and subject to the terms and conditions of the
Intercreditor Agreement and Section 4.02.”

 

(i)          Section 8.02(e) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

 -7-First Amendment

 

 

“(e)          Dispositions not otherwise permitted under Sections 8.02(a) – (d)
above; provided that, (i) no Event of Default shall exist at the time of such
Disposition or result therefrom, and (ii) (y) the aggregate value (as determined
by the Administrative Agent to be the value assigned to such Properties under
the most recent Reserve Report) of all Dispositions of Oil and Gas Properties
made by the Loan Parties, plus the net effect of hedge modifications permitted
under Section 8.10(d)(ii)(y) during such period, does not exceed (A) from the
First Amendment Effective Date until April 1, 2016 five percent, (5%) of the
Borrowing Base in effect on the First Amendment Effective Date and (B) in any
Borrowing Base Period commencing on or after April 1, 2016, five percent (5%) of
the Borrowing Base then in effect or (z) the aggregate value (as determined by
the Administrative Agent to be the value assigned to such Properties under the
most recent Reserve Report) of all Dispositions of Oil and Gas Properties made
by the Loan Parties, plus the net effect of hedge modifications permitted under
Section 8.10(d)(ii)(y) during such period exceeds the amounts specified in
Section 8.02(e)(ii)(y)(A) and (B), but (A) the Majority Lenders consent to such
Disposition and (B) the Borrowing Base is automatically reduced by an amount
equal to the aggregate Borrowing Base value of such Oil and Gas Properties (as
determined by the Administrative Agent) and to the extent a Borrowing Base
Deficiency results from such reduction, up to one-hundred percent (100%) of the
proceeds of such Dispositions, net of reasonable fees, expenses and taxes, shall
be applied, as necessary, to cure such Borrowing Base Deficiency.”

 

(j)          Section 8.05(e) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(e)          Either Permitted Second Lien Debt or Senior Unsecured Notes and
guaranties given by the Company, the Parent or any Subsidiary that is a
guarantor hereunder with respect thereto; provided that (i) the principal amount
of such Permitted Second Lien Debt shall not exceed the Second Lien Cap and (ii)
the principal amount of such Senior Unsecured Notes aggregated with Permitted
Second Lien Debt shall not exceed the greater of (y) $2,000,000,000 and (z) the
Borrowing Base in effect at the time of issuance (before giving pro forma effect
to the attendant automatic reduction in the Borrowing Base required by the
second proviso of this clause (e)), further provided that, other than with
respect to the Permitted Second Lien Debt issued on the First Amendment
Effective Date, the Borrowing Base shall automatically reduce on the date of
such issuance of Permitted Second Lien Debt or Senior Unsecured Notes by an
amount equal to 25% of the stated principal amount of such Permitted Second Lien
Debt or Senior Unsecured Notes (for purposes of this section if any such
Permitted Second Lien Debt or Senior Unsecured Notes are issued at a discount or
otherwise sold for less than “par”, the reduction shall be calculated based upon
the stated principal amount without reference to such discount), except to the
extent that the proceeds from the issuance of such Permitted Second Lien Debt or
Senior Unsecured Notes are used to refinance Permitted Second Lien Debt or
Senior Unsecured Notes existing at such time (provided that the amount of such
refinancing does not exceed the principal amount being refinanced plus interest,
underwriting discount, make-whole premium and offering expenses paid in
connection therewith and provided, further that any such refinancing of Senior
Unsecured Notes is not from proceeds of Permitted Second Lien Debt);”

 

(k)          Section 8.08 of the Credit Agreement is hereby amended by:

 

(i)           deleting the “and” at the end of clause (f) thereof and amending
and restating clause (g), to read as follows: “(g) the Second Lien Indenture,
the Permitted Second Lien Debt Documents and any Senior Unsecured Notes; and”;
and

 

 -8-First Amendment

 

 

(ii)          adding a new clause (h) to read as follows: “(h) any other
Contingent Obligations of the Loan Parties to the extent not described in
Sections 8.08(a) – (g) not to exceed an aggregate amount of $30,000,000
outstanding at any time.”

 

(l)          Section 8.09 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“8.09 Restricted Payments. No Loan Party shall, or permit any of its
Subsidiaries to, purchase, redeem or otherwise acquire for value any membership
interests, partnership interests, capital accounts, shares of its capital stock
or any warrants, rights or options to acquire such membership interest,
partnership interest or shares, now or hereafter outstanding from its members,
partners or stockholders or declare or pay any distribution, dividend or return
capital to its members, partners or stockholders or make any distribution of
assets in cash or in kind to its members, partners or stockholders, or make any
prepayments of principal or payment of fees on or in connection with the
Permitted Second Lien Debt (collectively “Restricted Payments”); except:

 

(a)Parent may declare and pay dividends with respect to its Equity payable
solely in additional shares of its Equity,

 

(b)Subsidiaries of the Company may declare and pay dividends ratably with
respect to their Equity,

 

(c)the Company may declare and pay dividends to Parent,

 

(d)Parent may declare and pay to its Equity owners periodic cash dividends of
Available Cash or otherwise purchase, redeem or acquire for value any membership
interests, partnership interests, capital accounts, shares of its capital stock
or any warrants, rights or options to acquire such membership interest,
partnership interest or shares from its members, partners or stockholders in
accordance with its partnership agreement, so long as (i) no Event of Default
exists or would result therefrom, (ii) if such Restricted Payment is in respect
of common Equity, after giving effect to such Restricted Payment, the aggregate
amount of cash and Cash Equivalents of the Loan Parties plus the amount of the
Available Borrowing Base is not less than 10% of the Borrowing Base in effect at
the time of such Restricted Payment, (iii) if such Restricted Payment is in
respect of Series B Preferred Units, after giving effect to such Restricted
Payment, the aggregate amount of cash and Cash Equivalents of the Loan Parties
plus the amount of the Available Borrowing Base is not less than 5% of the
Borrowing Base in effect at the time of such Restricted Payment, (iv) after
giving effect to such Restricted Payment, the Loan Parties exhibit pro-forma
compliance with all terms and conditions of this Agreement and (v) such
Restricted Payment is permitted under the Second Lien Indenture,

 

(e)Payments may be made in respect of Permitted Second Lien Debt fees so long as
(i) such fees constitute an arrangement fee payable to (or to Affiliates of)
fewer than all of the holders of Permitted Second Lien Debt, or (ii) such fees
are expressly required by the terms thereof on the First Amendment Effective
Date or as may be or become payable pursuant to an amendment thereof permitted
under clauses (i)(A)-(E) of Section 8.19 (clauses (i) and (ii), the “Specified
Second Lien Fees”), (iii) such fees are paid pursuant to Section 4(c) of the
Note Purchase Agreement (as defined in the Second Lien Indenture) as in effect
on the First Amendment Effective Date (as amended from time to time in
accordance with the Intercreditor Agreement and this Agreement), or (iv) if not
otherwise permitted by this clause (e), only if the Administrative Agent shall
have received at least 3 Business Days prior notice from a Responsible Officer
of the Company setting forth (A) the amount of such fees, (B) the computation in
reasonable detail of any Reciprocal Fee Payments payable hereunder in connection
therewith and (C) a statement by the Company that such Reciprocal Fee Payments
(if any) will be paid in accordance with Section 2.07(c) of this Agreement.

 

 -9-First Amendment

 

 

(f)          

 

(i)Mandatory prepayments (A) pursuant to Section 4.10 and Section 4.15 of the
Second Lien Indenture (as in effect on the First Amendment Effective Date) or
any substantially similar provision contained in Permitted Second Lien Debt may
be made in respect of Permitted Second Lien Debt principal as therein provided
(for the avoidance of doubt, any Borrowing Base Deficiency that results from the
application of Section 8.02(e)(ii)(z)(B) shall be cured prior to making any
mandatory prepayment pursuant to such Section 4.10) and (B) pursuant to Section
3.08 of the Second Lien Indenture (as in effect on the First Amendment Effective
Date) or any substantially similar provision contained in Permitted Second Lien
Debt may be made in respect of Permitted Second Lien Debt principal so long as
(1) if a Borrowing Base Deficiency exists at the time of such Invalid Debt
Incurrence (as defined in the Second Lien Indenture (as in effect on the First
Amendment Effective Date)), up to one-hundred percent (100%) of the proceeds
from such Invalid Debt Incurrence are first applied to cure such Borrowing Base
Deficiency and (2) the Indebtedness incurred pursuant to such Invalid Debt
Incurrence is junior or parri passu in right of payment to the Permitted Second
Lien Debt; and

 

(ii)Voluntary prepayments may be made in respect of Permitted Second Lien Debt
principal (A) from proceeds of Permitted Second Lien Debt or Senior Unsecured
Notes or (B) so long as (1) no Event of Default exists or would result
therefrom, (2) after giving effect to such Restricted Payment, the aggregate
amount of cash and Cash Equivalents of the Loan Parties plus the amount of the
Available Borrowing Base is not less than 10% of the Borrowing Base in effect at
the time of such Restricted Payment, and (3) after giving effect to such
Restricted Payment, the Loan Parties exhibit pro-forma compliance with all terms
and conditions of this Agreement.

 

By making a Restricted Payment pursuant to clause (d), clause (e) or clause (f)
above, Parent represents and warrants to Administrative Agent and the Lenders
that the conditions for making such Restricted Payment have been satisfied.”

 

(m)          Section 8.10(d) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

 -10-First Amendment

 

 

“(d)          The Company shall not modify in any material respect to the extent
it adversely affects the then-current Borrowing Base or terminate any Derivative
Contracts to which it is currently a party or subsequently becomes a party
without the consent of the Administrative Agent, except that (i) Derivative
Contracts with a party who ceases to be a Lender (or an Affiliate of a Lender)
may be terminated in connection with the assignment, amendment or other
transaction pursuant to which such party ceases to be a Lender or an Affiliate
of a Lender, and (ii) so long as no Default or Event of Default exists,
Derivative Contracts may be modified or terminated, provided that, (y) the net
effect of the modifications or terminations of such Derivative Contracts (after
giving effect to any new Derivative Contracts entered into during such Borrowing
Base Period prior to or in connection with, such modification or termination),
as determined by the Administrative Agent, plus the aggregate value (as
determined by the value assigned to such properties under the most recent
Reserve Report) of all Dispositions of Oil and Gas Properties made by the Loan
Parties permitted under Section 8.02(e)(ii)(y) during such period, does not
exceed (A) from the First Amendment Effective Date until April 1, 2016, five
percent (5%) of the Borrowing Base in effect on the First Amendment Effective
Date and (B) in any Borrowing Base Period commencing on or after April 1, 2016,
five percent (5%) of the Borrowing Base then in effect or (z) the net effect of
the modifications or terminations of such Derivative Contracts (after giving
effect to any new Derivative Contracts entered into during such Borrowing Base
Period prior to or in connection with, such modification or termination), as
determined by the Administrative Agent, plus the aggregate value (as determined
by the value assigned to such properties under the most recent Reserve Report)
of all Dispositions of Oil and Gas Properties made by the Loan Parties permitted
under Section 8.02(e)(ii)(y) during such period exceeds the amounts specified in
Section 8.10(d)(ii)(y)(A) and (B), but (A) the Majority Lenders consent to such
modification or termination and (B) the Borrowing Base is automatically reduced
by an amount equal to the net effect of the modifications or terminations of
such Derivative Contracts (after giving effect to any new Derivative Contracts
entered into during such period prior to or in connection with, such
modification or termination) (as determined by the Administrative Agent) and to
the extent a Borrowing Base Deficiency results from such reduction, up to
one-hundred percent (100%) of the cash and cash equivalent proceeds of such
modifications or terminations of Derivative Contracts received by the Loan
Parties, net of payment of, or provisions for reasonable out-of-pocket fees,
expenses and taxes incurred by the Company in connection with such transaction,
shall be applied, as necessary, to cure such Borrowing Base Deficiency;”

 

(n)          Section 8.17 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“8.17         Negative Pledge. No Loan Party or any of its Subsidiaries shall
enter into or permit to exist any contractual obligation (other than this
Agreement, any other Loan Document or the Permitted Second Lien Debt Documents
or, with respect to clause (b) only, the Senior Unsecured Notes) that limits the
ability (a) of any Subsidiary to make Restricted Payments to or otherwise
transfer property to Parent, the Company or any Guarantor, (b) of Parent to
guarantee the Indebtedness of the Company, or any Subsidiary to guarantee the
Indebtedness of the Company, or (c) of Parent, the Company, or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations.”

 

(o)          A new Section 8.19 of the Credit Agreement is hereby added
immediately following Section 8.18 to read as follows:

 

“8.19 Second Lien Indenture. Subject to the Intercreditor Agreement, the Company
shall not amend, and shall not consent to any amendment or other modification
of, the Permitted Second Lien Debt Documents (any such amendment or
modification, but excluding for the avoidance of doubt any refinancing or
replacement of Permitted Second Lien Debt with Permitted Second Lien Debt, a
“Second Lien Amendment”) if:

 

(i) the effect thereof would be to:

 

 -11-First Amendment

 

 

(A)shorten the maturity of the Permitted Second Lien Debt, or

 

(B)shorten the average life or increase the amount of any payment of principal
thereof, or

 

(C)increase the rate of interest to greater than eleven and three-quarter
percent (11.75%) per annum (it being agreed and understood that any default rate
interest of up to 200 bps per annum shall be permitted and shall not be subject
to such cap), or

 

(D)add call or prepayment premiums in excess of three percent (3.0%) of the
principal amount of Permitted Second Lien Debt, or

 

(E)shorten any period for payment of interest thereon or increase the
amortization payments provided for under the Second Lien Indenture, or

 

(F)require the payment to holders of the Permitted Second Lien Debt of any fees
that are not Specified Second Lien Fees without prior notice from a Responsible
Officer of the Company to the Administrative Agent setting forth (1) the
language of such Second Lien Amendment, (2) the amount of such incremental fees,
(3) the computation in reasonable detail of any Reciprocal Fee Payments payable
hereunder in connection therewith and (4) a statement by the Company that such
Reciprocal Fee Payments (if any) will be paid in accordance with this Agreement,
or

 

(ii)such Second Lien Amendment adds additional Property as collateral to secure
the Permitted Second Lien Debt unless the Company complies with Section 4.02(b),
or

 

(iii)such Second Lien Amendment adds any covenants or defaults (or modifies any
existing covenant or default in a manner that would be more restrictive to any
Loan Party) without at least 3 Business Days prior notice from a Responsible
Officer of the Company to the Administrative Agent setting forth (A) the text of
the proposed Second Lien Amendment, (B) a statement by the Company that, pending
execution of an amendment to this Agreement to reflect such Second Lien
Amendment, a breach of the relevant covenants or defaults reflected in such
Second Lien Amendment would constitute an Event of Default under this Agreement
and (C) a statement by the Company confirming its obligations under this Section
8.19(iii) to enter into a binding amendment of this Agreement relating thereto.
The parties agree that it shall be an Event of Default under Section 9.01(c) if
the Company shall fail to execute and deliver a binding amendment to this
Agreement as required under Section 8.19(iii)(C) within 10 Business Days after
the Administrative Agent provides to the Company an execution copy thereof in
form and substance reasonably satisfactory to the Administrative Agent and the
Company.”

 

(p)          Section 9.01(e) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

 -12-First Amendment

 

 

“(e)          Payment Cross-Default; Cross-Acceleration. (i) Any Loan Party, any
Subsidiary thereof or any combination thereof fails to make any payment in
respect of the Permitted Second Lien Debt, or of any other Indebtedness or
Contingent Obligation in an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $40,000,000,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace
period, if any, specified in the relevant document on the date of such failure;
or (ii) any Loan Party, any Subsidiary thereof or any combination thereof fails
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure to perform or observe any other condition
or covenant, or any other event shall occur or condition exist, under any
agreement or instrument relating to the Permitted Second Lien Debt, or any such
other Indebtedness or Contingent Obligation in an aggregate principal amount of
more than $40,000,000, which results in such Permitted Second Lien Debt or other
Indebtedness or Contingent Obligation being declared due and payable (or
becoming subject to mandatory Redemption) prior to its stated maturity; or”

 

(q)          Section 9.02(b) of the Credit Agreement is hereby amended by: (i)
deleting the “and” at the end of the clause starting with the phrase “fifth” and
inserting a new clause immediately following such clause to read as follows:
“sixth, to the Second Lien Obligations (as defined in the Intercreditor
Agreement) pursuant to the Intercreditor Agreement or to any person lawfully
entitled thereto or as a court of competent jurisdiction may direct; and”, and
(ii) replacing reference to “sixth” with “seventh” before the following phrase:
“, any excess shall be paid to the Company or as otherwise required by law.”

 

SECTION 2.          Borrowing Base. Upon the effectiveness of this Amendment, in
accordance with Section 2.05(a) of the Credit Agreement (Scheduled Borrowing
Base Determinations), the Administrative Agent and the Required Lenders agree
that the Borrowing Base on the Amendment Effective Date shall be $1,800,000,000.
This Borrowing Base redetermination shall constitute the Scheduled Borrowing
Base Determination for April 1, 2015.

 

SECTION 3.          Guarantor Confirmation.

 

(a)          The Guarantors hereby consent and agree to this Amendment and each
of the transactions contemplated hereby.

 

(b)          The Company and each Guarantor ratifies and confirms the debts,
duties, obligations, liabilities, rights, titles, pledges, grants of security
interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.

 

(c)          The Company and each Guarantor agrees that the guarantees, pledges,
grants of security interests and other obligations, and the terms of each of the
Security Documents and Guaranties to which it is a party, are not impaired,
released, diminished or reduced in any manner whatsoever and shall continue to
be in full force and effect and shall continue to secure all Obligations.

 

(d)          The Company and each Guarantor acknowledges and agrees that all
terms, provisions, and conditions of the Loan Documents to which it is a party
(as amended by this Amendment) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

 

SECTION 4.          Conditions of Effectiveness. This Amendment and the
amendments hereunder shall become effective as of the date first set forth above
(the “Amendment Effective Date”), provided that the following conditions shall
have been satisfied:

 

(a)          Amendment. The Administrative Agent shall have received a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Issuing Lender, the Required Lenders, the Company, and
the Guarantors (which may be by telecopy or PDF transmission).

 

 -13-First Amendment

 

 

(b)          Fee Letter. The Administrative Agent shall have received a
counterpart of that certain fee letter dated of even date herewith (the “First
Amendment Fee Letter”), which shall have been executed by the Company.

 

(c)          No Default; Representations and Warranties. At the time of the
Amendment Effective Date and immediately after giving effect to this Amendment:

 

(i)          the representations and warranties of the Company and the
Guarantors in Article VI of the Credit Agreement and in the other Loan Documents
as amended hereby shall be true and correct in all material respects (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date);

 

(ii)         no Default or Event of Default shall exist; and

 

(iii)        since December 31, 2014, there shall have been no event,
development or circumstance that has or could reasonably be expected to result
in the occurrence or existence of a Material Adverse Effect.

 

(d)          Second Lien Debt Documents; Series B Documents. Company shall
deliver to Administrative Agent a true and correct copy of the Intercreditor
Agreement, the Second Lien Indenture, each other Permitted Second Lien Debt
Document and each document in connection with the issuance of the Series B
Perpetual Convertible Preferred Units of the Parent on the Amendment Effective
Date, duly executed and delivered by each party thereto, and the transactions
contemplated by such documents shall have been consummated in accordance with
the terms therein.

 

(e)          Payment of Fees. The Company shall have paid all accrued and unpaid
fees, costs and expenses owed pursuant to this Amendment to the extent then due
and payable and invoiced at least two (2) Business Days prior to the Amendment
Effective Date and the Company shall have paid all fees owed pursuant to the
First Amendment Fee Letter.

 

(f)          Prepayment of Loans. Substantially contemporaneously with the
closing of this Amendment, the Company shall have prepaid the Loans in amount
not less than $930,000,000.

 

(g)          Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.

 

SECTION 5.          Post-Closing Requirements. The Company shall deliver or
cause to be delivered to Administrative Agent the documents, certificates and
other items described on Annex A hereto within the time frames set forth
therein.

 

SECTION 6.          Representations and Warranties. Each of the Company and the
Guarantors represent and warrant to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:

 

(a)          It has the organizational power and authority to execute, deliver
and perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)          The Agreement, the Loan Documents and each and every other document
executed and delivered to the Administrative Agent and the Lenders in connection
with this Amendment to which it is a party constitute the legal, valid and
binding obligations of it, to the extent it is a party thereto, enforceable
against such Person in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

 -14-First Amendment

 

 

(c)          This Amendment does not and will not violate any provisions of any
of its Organization Documents.

 

(d)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment.

 

(e)          Immediately after giving effect to this Amendment, no Default or
Event of Default will exist, and all of the representations and warranties
contained in the Agreement and in the other Loan Documents are true and correct
in all material respects on and as of this date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).

 

SECTION 7.          Reference to and Effect on the Credit Agreement.

 

(a)          Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)          Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

 

SECTION 8.          Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Guarantors
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.

 

SECTION 9.          Loan Documents. The Loan Documents, as such may be amended
in accordance herewith, are and remain legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

SECTION 10.         Claims. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and Guarantors represent and warrant that, as of the date hereof, it
does not know of any defenses, counterclaims or rights of setoff to the payment
of any Indebtedness of the Company or the Parent to Administrative Agent,
Issuing Lender or any Lender.

 

SECTION 11.         Intercreditor Agreement. The Lenders hereby grant to
Administrative Agent the power and authority to enter into the Second Lien
Intercreditor Agreement with the Second Lien Trustee and amendments, waivers,
modifications and supplements thereto from time to time and to bind the Lenders
to such terms therein as Administrative Agent and the Majority Lenders deem
advisable, all upon such terms and conditions as may be approved by the
Administrative Agent and the Majority Lenders.

 

 -15-First Amendment

 

 

SECTION 12.         Execution and Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.

 

SECTION 13.         Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and applicable
federal laws of the United States of America.

 

SECTION 14.         Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.

 

SECTION 15.         NO ORAL AGREEMENTS. The rights and obligations of each of
the parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written Loan Documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.

 

SECTION 16.          No Waiver. Each of the Company and Guarantors hereby agree
that no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by the Administrative Agent or any Lender. Nothing
contained in this Amendment nor any past indulgence by the Administrative Agent,
Issuing Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Agreement or the other Loan Documents, or (ii) shall constitute
or be deemed to constitute an election of remedies by the Administrative Agent,
Issuing Lender or any Lender, or a waiver of any of the rights or remedies of
the Administrative Agent, Issuing Lender or any Lender provided in the
Agreement, the other Loan Documents, or otherwise afforded at law or in equity.

 

[Signature Pages Follow]

 

 -16-First Amendment

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  LOAN PARTIES:       BREITBURN OPERATING LP         By: BREITBURN OPERATING GP
LLC, its  general partner         By: /S/ James G. Jackson   Name: James G.
Jackson   Title: Executive Vice President and   Chief Financial Officer      
BREITBURN ENERGY PARTNERS LP         By: BREITBURN OPERATING GP LLC, its
 general partner         By: /S/ James G. Jackson   Name: James G. Jackson  
Title: Executive Vice President and   Chief Financial Officer       BREITBURN GP
LLC   BREITBURN OPERATING GP LLC         By: /S/ James G. Jackson   Name: James
G. Jackson   Title: Executive Vice President and   Chief Financial Officer      
BREITBURN MANAGEMENT COMPANY LLC       By: BREITBURN ENERGY PARTNERS LP, its
sole member     By: BREITBURN OPERATING GP LLC, its  general partner         By:
/S/ James G. Jackson   Name: James G. Jackson   Title: Executive Vice President
and   Chief Financial Officer

 

 Signature Page to First Amendment 

 

 

  BREITBURN FLORIDA LLC   BREITBURN OKLAHOMA LLC   BREITBURN SAWTELLE LLC
(formerly Breitburn Fulton LLC)   BREITBURN TRANSPETCO GP LLC   BREITBURN
TRANSPETCO LP LLC         By: BREITBURN OPERATING LP, its sole  member     By:
BREITBURN OPERATING GP LLC, its  general partner         By: /S/ James G.
Jackson   Name: James G. Jackson   Title: Executive Vice President and Chief
Financial Officer       TRANSPETCO PIPELINE COMPANY, L.P.       By: BREITBURN
TRANSPETCO GP LLC, its general partner     By: BREITBURN OPERATING LP, its sole
 member     By: BREITBURN OPERATING GP LLC, its  general partner         By: /S/
James G. Jackson   Name: James G. Jackson   Title: Executive Vice President and
  Chief Executive Officer       By: BREITBURN OPERATING LP, its general partner
    By: BREITBURN OPERATING GP LLC, its  general partner         By: /S/ James
G. Jackson   Name: James G. Jackson   Title: Executive Vice President and  
Chief Executive Officer

 

 Signature Page to First Amendment 

 

 

  BREITBURN FINANCE CORPORATION   BEAVER CREEK PIPELINE, L.L.C.   ALAMITOS
COMPANY   PHOENIX PRODUCTION COMPANY   GTG PIPELINE LLC   MERCURY MICHIGAN
COMPANY, LLC   TERRA ENERGY COMPANY LLC   TERRA PIPELINE COMPANY LLC         By:
/S/ James G. Jackson   Name: James G. Jackson   Title: Chief Financial Officer  
    QR ENERGY, LP   By: QRE GP, LLC, its general partner         By: /S/ James
G. Jackson   Name: James G. Jackson   Title: Chief Financial Officer       QRE
GP, LLC   By: BREITBURN GP LLC, its manager         By: /S/ James G. Jackson  
Name: James G. Jackson   Title: Chief Financial Officer           QRE OPERATING,
LLC   By: QR ENERGY, LP, its sole member   By: QRE GP, LLC, its general partner
        By: /S/ James G. Jackson   Name: James G. Jackson   Title: Chief
Financial Officer

 

 Signature Page to First Amendment 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Issuing
Lender, Swing Line Lender and a Lender         By: /S/ Michael Real     Name:
Michael Real     Title: Director

 

 Signature Page to First Amendment 

 

 

  Bank of America, N.A.,   as a Lender         By: /S/ Bryan Heller     Name:
Bryan Heller     Title: Director

 

 Signature Page to First Amendment 

 

 

  Bank of Montreal,   as a Lender         By: /S/ Gumaro Tijerina     Name:
Gumaro Tijerina     Title: Managing Director

 

 Signature Page to First Amendment 

 

 

  Barclays Bank PLC,   as a Lender         By: /S/ Luke Syme     Name: Luke Syme
    Title: Assistant Vice President

 

 Signature Page to First Amendment 

 

 

  Citibank, N.A.,   as a Lender         By: /S/ Eamon Baqui     Name: Eamon
Baqui     Title: Vice President

 

 Signature Page to First Amendment 

 

 

  Credit Suisse AG, Cayman Islands Branch, as a Lender         By: /S/ Nupur
Kumar     Name: Nupur Kumar     Title: Authorized Signatory         By: /S/
Karim Rahimtoola     Name: Karim Rahimtoola     Title: Authorized Signatory

 

 Signature Page to First Amendment 

 

 

  JPMorgan Chase Bank, N.A.,   as a Lender         By: /S/ Elizabeth Schorman  
  Name: Elizabeth Schorman

 

 Signature Page to First Amendment 

 

 

  Royal Bank of Canada,   as a Lender         By: /S/ Jay T. Sartain     Name:
Jay T. Sartain     Title: Authorized Signatory

 

 Signature Page to First Amendment 

 

 

  MUFG Union Bank, N.A.,   as a Lender         By: /S/ Lara Francis     Name:
Lara Francis     Title: Vice President

 

 Signature Page to First Amendment 

 

 

  U.S. Bank National Association,   as a Lender         By: /S/ Todd S. Anderson
    Name: Todd S. Anderson     Title: Vice President

 

 Signature Page to First Amendment 

 

 

  Compass Bank,   as a Lender         By: /S/ Umar Hassan     Name: Umar Hassan
    Title: Senior Vice President

 

 Signature Page to First Amendment 

 

 

  Capital One, National Association,   as a Lender         By: /S/ Nancy Mak    
Name: Nancy Mak     Title: Senior Vice President

 

 Signature Page to First Amendment 

 

 

  Credit Agricole Corporate and Investment Bank,   as a Lender         By: /S/
Michael Willis     Name: Michael Willis     Title: Managing Director         By:
/S/ Sharada Manne     Name: Sharada Manne     Title: Managing Director

 

 Signature Page to First Amendment 

 

 

  Morgan Stanley Bank, N.A.,   as a Lender         By: /S/ Christopher Winthrop
    Name: Christopher Winthrop     Title: Authorized Signatory

 

 Signature Page to First Amendment 

 

 

  Citizens Bank, N.a.,   as a Lender         By: /S/ R. Scott Donaldson    
Name: R. Scott Donaldson     Title: Senior Vice President

 

 Signature Page to First Amendment 

 

 

  Santander Bank, NA,   as a Lender         By: /S/ Aidan Lanigan     Name:
Aidan Lanigan     Title: Senior Vice President         By: /S/ Kel Christensen  
  Name: Kel Christensen     Title: Vice President

 

 Signature Page to First Amendment 

 

 

  Toronto Dominion (New York) LLC,   as a Lender         By: /S/ Masood Fikree  
  Name: Masood Fikree     Title: Authorized Signatory

 

 Signature Page to First Amendment 

 

 

  UBS AG, Stamford Branch,   as a Lender         By: /S/ Craig Pearson     Name:
Craig Pearson     Title: Associate Director         By: /S/ Houssem Daly    
Name: Houssem Daly     Title: Associate Director

 

 Signature Page to First Amendment 

 

 

  BRANCH BANKING and TRUST Company,   as a Lender       By: /S/ Parul June    
Name: Parul June     Title: Vice President

 

 Signature Page to First Amendment 

 

 

 

  BNP Paribas,   as a Lender       By: /S/ Scott Joyce     Name: Scott Joyce    
    By: /S/ Julien Pecoud-Bouvet     Name: Julien Pecoud-Bouvet

 

 Signature Page to First Amendment 

 

 

  Canadian Imperial Bank of Commerce, New York Branch,   as a Lender         By:
/S/ Trudy Nelson     Name: Trudy Nelson     Title: Authorized Signatory        
By: /S/ Richard Antl     Name: Richard Antl     Title: Authorized Signatory

 

 Signature Page to First Amendment 

 

 

  COMERICA BANK,   as a Lender         By: /S/ Garrett R. Merrell     Name:
Garrett R. Merrell     Title: Relationship Manager

 

 Signature Page to First Amendment 

 

 

  ING CAPITAL LLC,   as a Lender         By: /S/ Josh Strong     Name: Josh
Strong     Title: Director         By: /S/ Charles Hall     Name: Charles Hall  
  Title: Managing Director

 

 Signature Page to First Amendment 

 

 

  Natixis, New York Branch,   as a Lender         By: /S/ Kenyatta Gibbs    
Name: Kenyatta Gibbs     Title: Director         By: /S/ Stuart Murray     Name:
Stuart Murray     Title: Managing Director

 

 Signature Page to First Amendment 

 

 

  PNC BANK, National Association,   as a Lender         By: /S/ Sandra Aultman  
  Name: Sandra Aultman

 

 Signature Page to First Amendment 

 

 

  Sumitomo Mitsui Banking Corporation,   as a Lender         By: /S/ Masaki Sone
    Name: Masaki Sone     Title: Managing Director

 

 Signature Page to First Amendment 

 

 

  SunTrust Bank, as a Lender         By: /S/ Chulley Bogle     Name: Chulley
Bogle     Title: Vice President

 

 Signature Page to First Amendment 

 

 

  CADENCE BANK, N.A.,   as a Lender         By: /S/ Steven Taylor     Name:
Steven Taylor     Title: Vice President

 

 Signature Page to First Amendment 

 

 

  Fifth Third Bank,   as a Lender         By: /S/ Jonathan H Lee     Name:
Jonathan H Lee     Title: Director

 

 Signature Page to First Amendment 

 

 

  Fifth Third Bank,   as a Lender         By: /S/ Jonathan H Lee     Name:
Jonathan H Lee     Title: Director

 

 Signature Page to First Amendment 

 

 

  Associated Bank,   as a Lender         By: /S/ Kyle Lewis     Name: Kyle Lewis

 

 Signature Page to First Amendment 

 

 

  The Huntington National Bank,   as a Lender         By: /S/ Margaret Niekrash
    Name: Margaret Niekrash

 

 Signature Page to First Amendment 

 

 

  OneWest Bank N.A.,   as a Lender         By: /S/ Whitney Randolph     Name:
Whitney Randolph     Title: Senior Vice President

 

 Signature Page to First Amendment 

 

 

ANNEX A

 

POST-CLOSING REQUIREMENTS

 

1.Action: The Loan Parties shall (i) execute and deliver Mortgages covering all
Oil and Gas Properties granted to the Second Lien Trustee to the extent the Loan
Parties have not granted a first-priority Lien on such Oil and Gas Properties to
the Administrative Agent, (ii) cause such Mortgages to be filed in the proper
recorders’ offices or appropriate public records and pay the mortgage recording
fees and taxes in respect thereof and otherwise comply with the formal
requirements of state law applicable to the recording of real estate mortgages
generally with respect to the Mortgages and (iii) if required by the
Administrative Agent, deliver title and mortgage evidence, financing statements,
supplemental casualty insurance and flood insurance, and such other documents,
instruments or agreements in connection with the Mortgages reasonably requested
by the Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

Required Completion Date: Within 60 days after the Amendment Effective Date or
such later date as the Administrative Agent may reasonably agree.

 

2.Action: The Company shall execute and deliver to the Administrative Agent the
following account control agreements in form and substance reasonably
satisfactory to the Administrative Agent:

 

a.Control Agreement(s) with respect to the accounts held by the Loan Parties at
Wells Fargo Bank, National Association.

 

b.Control Agreement(s) with respect to the accounts held by the Loan Parties at
Union Bank.

 

Required Completion Date: Within 60 days after the Amendment Effective Date or
such later date as the Administrative Agent may reasonably agree.

 

 Annex A to First Amendment 

